                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

WILLIE MAYS, JR.,                                  )
                                                   )
                 Plaintiff,                        )
                                                   )
       v.                                          )           No. 1:18-cv-00261-CDP
                                                   )
NEW MADRID COUNTY COURT, et al.,                   )
                                                   )
                 Defendants.                       )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Willie Mays, Jr. for leave

to commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an

initial partial filing fee of $1.50. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons

discussed below, the Court will dismiss plaintiff’s complaint without prejudice. See 28 U.S.C. §

1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s
account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        Plaintiff has failed to provide a copy of his certified inmate account statement in support

of the instant motion. However, he has stated that he receives $7.50 a month. Based on that

assertion, the Court will require plaintiff to pay an initial partial filing fee of $1.50, which is 20

percent of his monthly income of $7.50. See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir.

1997) (stating that when a prisoner is unable to provide a certified copy of his prison account

statement, the court should assess an amount “that is reasonable, based on whatever information

the court has about the prisoner’s finances”). If plaintiff is unable to pay the initial partial filing

fee, he must submit an updated copy of his prison account statement in support of his claim.

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678. Determining whether a complaint states a plausible claim for relief is a context-

specific task that requires the reviewing court to draw upon judicial experience and common

sense. Id. at 679. The court must “accept as true the facts alleged, but not legal conclusions or

threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree



                                                  2
Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating that court must accept factual

allegations in complaint as true, but “does not accept as true any legal conclusion couched as a

factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) (federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who

proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a convicted and sentenced state prisoner currently incarcerated at Farmington

Correctional Center in Farmington, Missouri. He has filed this civil action pursuant to 42 U.S.C.

§ 1983. Plaintiff’s complaint names the following defendants: New Madrid County Court; Judge

George Underwood; Judge Fred Copeland; Andrew Lawson; and Jeffery Brandon Wood.

Defendants Wood and Lawson are sued in their official capacities. (Docket No. 1 at 2-3).

Plaintiff does not allege the capacities of the other defendants.

       Plaintiff’s complaint has been filed on a Court-provided § 1983 form. The “Statement of



                                                  3
Claim” section of the form, where he is directed to provide a statement of facts supporting his

claim, has been left entirely blank, except for the word “No.” (Docket No. 1 at 3-4). He has also

neglected to list his injuries or state the relief he is requesting. (Docket No. 1 at 4-5).

        Plaintiff has attached a number of documents to the complaint, which will be treated as

part of the pleading. See Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit

to a pleading is part of the pleading for all purposes”). The first exhibit is a docket sheet from

State of Missouri v. Willie Mays, Jr., 16NM-CR00988-01 (34th Judicial Circuit, New Madrid

County). (Docket No. 1-1 at 1). The docket sheet shows that plaintiff was sentenced on two

charges on September 15, 2016. He received a sentence of ten years for rape or attempted rape in

the first degree, and ten years for assault or attempted assault in the first degree, with the

sentences run concurrently. The prosecuting attorney is listed as Andrew Lawson, the defense

attorney is listed as Jeffery Brandon Wood, and the presiding judge is listed as Judge Copeland.

        The second exhibit is a docket sheet from Willie Mays v. State of Missouri, No. 18NM-

CV00348 (34th Judicial Circuit, New Madrid County). (Docket No. 1-1 at 3). The docket sheet

relates to a motion to vacate, set aside or correct the judgment or sentence filed by plaintiff on

May 23, 2018. The docket sheet also indicates that Judge Copeland disqualified himself from

plaintiff’s case on his own motion, and the case reassigned to a different judge.

        The third exhibit consists of two handwritten pages that appear to comprise a narrative of

plaintiff’s allegations of wrongdoing. (Docket No. 1-1 at 4-5). However, the precise contents of

the writing are confusing and difficult to discern. Plaintiff appears to allege that his attorney,

who he refers to as “a woman lawyer,” was replaced by a male attorney who advised plaintiff

that his original attorney had to “go somewhere else.” (Docket No. 1-1 at 4). Thereafter, the male

attorney asked plaintiff if he would be willing to do ten years, and plaintiff declined. The



                                                   4
attorney visited him in jail and showed him a video, but plaintiff told the attorney that he did not

do it, which is apparently a reference to the crimes of which he was charged. Plaintiff also states

that he told his probation officer that he did not do it.

        Plaintiff asserts that his lawyer put his life in danger. He states that when he went to his

“last court” he and his lawyer stood before Judge Copeland. While in court, his lawyer walked

away from plaintiff and went to a table. When Judge Copeland was readying to speak, his lawyer

came back to where plaintiff was standing, “said something,” and then court was over.

        Plaintiff further states that when he went to jail in September of 2016, “they” picked him

up at work and did not read him his rights until later on. (Docket No. 1-1 at 5). He went to court

downstairs before Judge Underwood and people were going over his case. There was talk of

letting plaintiff go, but it is unclear the result of this discussion. Plaintiff notes that he had a

“woman lawyer” at the time, and was under a $10,000 bond. He also asserts that he had a case

somewhere else as well, though he does not elaborate. Plaintiff complains that his case was

delayed several times, and that when he went to court, things would get pushed back. He also

alleges that his lawyer railroaded him even though the judge was in his favor.

        In short, it appears that plaintiff is complaining about his prosecution and conviction in

state criminal court, and has named as defendants all the persons who had a role in it, including

his attorney, the prosecutor, and the two judges before whom he appeared.

                                              Discussion

        Plaintiff brings this action against defendants New Madrid County Court, Judge George

Underwood, Judge Fred Copeland, Prosecuting Attorney Andrew Lawson, and Public Defender

Jeffery Brandon Wood. Having carefully reviewed and liberally construed plaintiff’s complaint,

and for the reasons discussed below, the Court must dismiss this action pursuant to 28 U.S.C. §



                                                   5
1915(e)(2)(B).

    A. Defendant New Madrid County Court

        Plaintiff’s claim against defendant New Madrid County Court must be dismissed because

plaintiff has not alleged that his constitutional rights were violated as the result of an

unconstitutional policy or custom by New Madrid County, or as the result of the County’s

deliberately indifferent failure to train.

        A local governing body can be sued directly under § 1983. Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658, 690 (1978). Such liability may attach if the constitutional

violation “resulted from (1) an official municipal policy, (2) an unofficial custom, or (3) a

deliberately indifferent failure to train or supervise.” Mick v. Raines, 883 F.3d 1075, 1089 (8th

Cir. 2018). Thus, there are three ways in which plaintiff can potentially prove municipal liability.

        First, plaintiff can show the existence of an unconstitutional policy. “Policy” refers to

“official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters.” Corwin v. City of Independence, Mo.,

829 F.3d 695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8th Cir.

2005) (“A policy is a deliberate choice to follow a course of action made from among various

alternatives by the official or officials responsible…for establishing final policy with respect to

the subject matter in question”). For a policy that is unconstitutional on its face, a plaintiff needs

no other evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn,

Minn., 486 F.3d 385, 389 (8th Cir. 2007). However, when “a policy is constitutional on its face,

but it is asserted that a municipality should have done more to prevent constitutional violations

by its employees, a plaintiff must establish the existence of a ‘policy’ by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers.” Id. at 390.



                                                  6
       Alternatively, plaintiff can establish a claim of liability based on an unconstitutional

“custom.” In order to do so, he must demonstrate:

               1) The existence of a continuing, widespread, persistent pattern of
                  unconstitutional misconduct by the governmental entity’s
                  employees;
               2) Deliberate indifference to or tacit authorization of such conduct
                  by the governmental entity’s policymaking officials after
                  notice to the officials of that misconduct; and
               3) That plaintiff was injured by acts pursuant to the governmental
                  entity’s custom, i.e., that the custom was a moving force
                  behind the constitutional violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013).

       Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, he must allege a “pattern of similar

constitutional violations by untrained employees.” S.M. v. Lincoln Cty., 874 F.3d 581, 585 (8th

Cir. 2017).

       Plaintiff’s complaint contains no allegations of an unconstitutional policy or custom on

the part of New Madrid County. Furthermore, he does not allege that his constitutional rights

were violated by New Madrid County’s deliberately indifferent failure to train or supervise its

employees. As such, he has not stated a municipal liability claim against New Madrid County.

See Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th Cir. 2013) (affirming district court’s dismissal

of Monell claim where plaintiff “alleged no facts in his complaint that would demonstrate the

existence of a policy or custom” that caused the alleged deprivation of plaintiff’s rights).

Therefore, plaintiff’s claim against defendant New Madrid County must be dismissed.

   B. Defendants Underwood and Copeland

       Plaintiff’s claims against Judge Underwood and Judge Copeland must be dismissed

because they have judicial immunity from § 1983 suit, and because plaintiff has not properly



                                                7
stated an official capacity claim against them.

        In general, a judge is immune from a suit for money damages. Mireles v. Waco, 502 U.S.

9, 9 (1991). This immunity from § 1983 actions bars a plaintiff’s recovery in all but two narrow

sets of circumstances. Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). First, a judge does

not have immunity for non-judicial actions. Duty v. City of Springdale, Ark., 42 F.3d 460, 462

(8th Cir. 1994). Second, a judge is not immune from lawsuits based on actions taken in the

complete absence of jurisdiction. Id. This is the case even if the judge’s actions were judicial in

nature. Schottel, 687 F.3d at 373. “An act is a judicial act if it is one normally performed by a

judge and if the complaining party is dealing with the judge in his judicial capacity.” Birch v.

Mazander, 678 F.2d 754, 756 (8th Cir. 1982). Judicial immunity applies even when the judge is

accused of acting maliciously or corruptly. Pierson v. Ray, 386 U.S. 547, 554 (1967). See also

Woodworth v. Hulshof, 891 F.3d 1083, 1090 (8th Cir. 2018) (stating that “judicial immunity is

not overcome by allegations of bad faith or malice”).

        While plaintiff’s allegations are difficult to interpret, it is clear that he complaining about

the actions of Judge Underwood and Judge Copeland during the unfolding of his criminal case.

There is no indication within plaintiff’s complaint that Judge Underwood or Judge Copeland did

anything of a non-judicial nature or acted in the absence of jurisdiction. To the contrary, plaintiff

only mentions Judge Underwood and Judge Copeland in the context of appearing before them in

their judicial capacities. Thus, defendants Underwood and Copeland have immunity from § 1983

suit.

        Even if defendants Underwood and Copeland did not have immunity, plaintiff has not

indicated the capacity in which they are sued. If a complaint is silent as to the capacity in which a

defendant is sued, the complaint will be construed as including only official capacity claims. See



                                                  8
Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007). An official capacity claim against an

individual is actually against the governmental entity that employs that person. See White v.

Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). A governmental entity can be sued on the basis of

an unconstitutional policy or custom, or on a theory of inadequate training. See Marsh v. Phelps

Cty., 902 F.3d 745, 751 (8th Cir. 2018). However, as noted above, plaintiff has not asserted any

claims regarding an unconstitutional policy, custom, or failure to train on the part of New Madrid

County. Thus, he has not established an official capacity claim.

       Moreover, even if the complaint were construed to include individual capacity claims,

plaintiff has not specifically alleged that Judge Underwood or Judge Copeland violated his

constitutional rights. In a § 1983 case, liability is personal. Frederick v. Motsinger, 873 F.3d 641,

646 (8th Cir. 2017). In other words, “[g]overnment officials are personally liable only for their

own misconduct.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015). As such, § 1983 liability

“requires a causal link to, and direct responsibility for, the alleged deprivation of rights.”

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). While both judges are listed in the

attachment to plaintiff’s complaint, plaintiff never indicates the manner in which his rights were

violated, or how either defendant was responsible for that violation. Thus, he has not established

an individual capacity claim against either Underwood or Copeland.

       For these reasons, plaintiff’s claims against defendants Underwood and Copeland must

be dismissed.

   C. Defendant Lawson

       Plaintiff’s claim against defendant Lawson must be dismissed because Lawson has

prosecutorial immunity, and because plaintiff has failed to properly assert an official capacity

claim against him.



                                                 9
       Prosecutors are immune from § 1983 liability so long as the actions complained of

appears to be within the scope of prosecutorial duties. Price v. Moody, 677 F.2d 676, 677 (8th

Cir. 1982). See also Keating v. Martin, 638 F.2d 1121, 1122 (8th Cir. 1980). The immunity

enjoyed by prosecutors from § 1983 actions can be either absolute or qualified. Brodnicki v. City

of Omaha, 75 F.3d 1261, 1266 (8th Cir. 1996). A prosecutor is entitled to absolute immunity if he

or she is acting as an advocate for the State in a criminal prosecution. Id. On the other hand, a

prosecutor is entitled to only qualified immunity when he or she pursues actions in an

“investigatory” or “administrative” capacity. Id.

       “Absolute immunity protects prosecutors against claims arising from their initiation of a

prosecution and presenting a criminal case insofar as that conduct is intimately associated with

the judicial phase of the criminal process.” Sample v. City of Woodbury, 836 F.3d 913, 916 (8th

Cir. 2016). This immunity depends on the functional nature of the prosecutor’s activities;

therefore, immunity is not defeated by “allegations of improper motive in the performance of

prosecutorial functions.” Id. Absolute immunity still applies even when there are allegations of

malice, vindictiveness, or self-interest. Reasonover v. City of St. Louis, Mo., 447 F.3d 569, 580

(8th Cir. 2006). Absolute immunity also “covers actions taken to initiate a prosecution, even if

those actions are patently improper.” Saterdalen v. Spencer, 725 F.3d 838, 842 (8th Cir. 2013).

       Plaintiff does not name defendant Lawson anywhere in the complaint save for the

caption. From the docket sheet that plaintiff has attached, it is clear that Lawson was the

prosecutor in plaintiff’s criminal case. No other facts regarding Lawson’s role or performance is

provided. Certainly, plaintiff has not alleged that Lawson acted outside the scope of his

prosecutorial duties. Therefore, he is immune from § 1983 suit.

       Even if prosecutorial immunity did not apply, plaintiff has indicated that he is suing



                                                10
defendant Lawson in an official capacity only. An official capacity claim against an individual is

actually against the governmental entity that employs that person. See White, 865 F.3d at 1075.

A governmental entity can be sued on the basis of an unconstitutional policy or custom, or on a

theory of inadequate training. See Marsh, 902 F.3d at 751. As previously noted, plaintiff has not

asserted any claims regarding an unconstitutional policy, custom, or failure to train on the part of

New Madrid County. Thus, he has not properly stated an official capacity claim.

       Furthermore, even if the complaint were to be construed to include an individual capacity

claim against defendant Lawson, plaintiff has not indicated how his constitutional rights were

violated, or how Lawson is personally responsible for such violation. See Madewell, 909 F.2d at

1208 (stating that § 1983 liability “requires a causal link to, and direct responsibility for, the

alleged deprivation of rights”).

       For all these reasons, plaintiff’s claim against defendant Lawson must be dismissed.

   D. Defendant Wood

       Plaintiff’s claim against defendant Wood must be dismissed because a public defender is

not suable under § 1983.

       “To state a claim under section 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States.” Wong v. Minnesota Dep’t of Human

Servs., 820 F.3d 922, 934 (8th Cir. 2016). Specifically, “a plaintiff must allege sufficient facts to

show (1) that the defendant(s) acted under color of state law, and (2) that the alleged wrongful

conduct deprived the plaintiff of a constitutionally protected federal right.” Zutz v. Nelson, 601

F.3d 842, 848 (8th Cir. 2010). For purposes of stating a § 1983 claim, “a public defender does not

act under color of state law when performing a lawyer’s traditional functions as counsel to a

defendant in a criminal proceeding.” Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981). See also



                                                 11
Myers v. Vogal, 960 F.2d 750, 750 (8th Cir. 1992) (stating that attorneys who represented

plaintiff, “whether appointed or retained, did not act under color of state law and, thus, are not

subject to suit under section 1983”); and Rogers v. Bruntrager, 841 F.2d 853, 856 (8th Cir. 1988)

(“Public defenders do not act under color of state law for purposes of 42 U.S.C. § 1983 when

performing the traditional functions of defense counsel”).

       Plaintiff makes various allegations regarding the performance of his defense attorney, all

of them vague and conclusory. He states, for instance, that his lawyer put his life in danger, and

that his lawyer railroaded him. None of his allegations, however, indicate that defendant Wood

was acting in any manner other than in his role as defense counsel. An attorney performing the

functions of defense counsel does not act under color of state law for purposes of § 1983.

Therefore, plaintiff’s claim against defendant Wood must be dismissed.

   E. Plaintiff’s Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 3). This motion will be

denied as moot as this action is being dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.50 within

twenty-one (21) days of the date of this order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) the statement that the remittance is for

an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice



                                               12
pursuant to 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel

(Docket No. 3) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that an appeal from this order of dismissal would not be

taken in good faith.

       Dated this 30th day of January, 2019.


                                                CATHERINE D. PERRY
                                                UNITED STATES DISTRICT JUDGE




                                               13
